Citation Nr: 1125405	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for recurrent perianal abscesses, post operative.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, and from July 1970 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Subsequent to the December 2010 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board.  While the Veteran did not waive his right to have the evidence initially considered by the RO, the evidence is either duplicative, cumulative or not relevant to the issue currently before the Board.


FINDING OF FACT

The impairment from the Veteran's recurrent perianal abscesses are analogous to a painful scar.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for recurrent perianal abscesses have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letter mailed in February 2009, prior to the initial adjudication of the claim.  

In addition, the pertinent treatment records have been obtained and VA has afforded the Veteran appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA also has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

In this case, because recurrent perianal abscess is not listed in the rating schedule the RO has rated the disability by analogy under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805, which provides that scars may be rated on the basis of limitation of function of the affected part.  

Under the provisions of 38 C.F.R. § 4.118, scars are also rated based on varying manifestations.  Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The RO granted service connection for recurrent perianal abscesses, P.O., and assigned a noncompensable rating effective April 1979.  In January 2009, the Veteran submitted a claim for a compensable rating.  A May 2009 rating decision continued the noncompensable rating, and the Veteran appealed.

A February 2009 VA treatment record notes that the Veteran had a hard, reddened abscess approximately 1 inch in length and a half inch in width near the rectum.  The area was very tender and warm to the touch.  The Veteran reported that the abscess was recurrent and that in the past he had antibiotic, sitz baths, and surgical intervention to treat the abscesses.  The Veteran also had a scar in the middle of the area.  The Veteran chose to treat the current abscess with antibiotics and sitz baths.  

The Veteran was afforded a VA examination in March 2009.  The examiner noted that the Veteran had a history of recurrent perianal abscesses with the last episode occurring one month ago.  The most recent episode was treated with antibiotic after it drained spontaneously.  The examiner noted six past surgical treatments for abscesses.  The Veteran had one perianal abscess in the last 12 months treated with Moxifloxicin for two weeks, but was not treated with any corticosteroid or immunosuppressive.  Skin examination showed a tender, firm nodular lesion at 5:00 with the Veteran in a prone position.  There was no drainage or redness.  There were four small nontender scars 1centimeter by 0.2 centimeters noted along the perianal area.  There was no tenderness, adherence, abnormal texture, ulceration or breakdown of the skin, depression, elevation, or underlying tissue loss.  There was also no inflammation, edema, or keloid formation.  The examiner provided a diagnosis of resolving perianal abscess, recurrent perianal abscess, operated and involving 0 percent of the exposed body area and less than 5 percent of the total body area.  The examiner also noted well healed surgical scars, and no functional impairment.

The Veteran was afforded a second VA examination in September 2010.  The examiner noted a history of recurrent perianal abscesses, with the most recent abscess occurring in February 2009 that was treated conservatively with antibiotics and sitz baths.  The examiner noted that between episodes, he continued to have difficulty through the years during which he would self treat with sitz baths.  The Veteran reported current symptoms including anal itching, but denied symptoms of burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  The examiner stated that examination of the anal area revealed scarring at the lower anal area extending to the perineum.  There were flat, nontender scars about three to four inches by one half inch from previous abscess I&D procedure.  There were no lesions or nodules, or signs of inflammation in the perianal area.  The examiner provided a diagnosis of recurrent perianal abscess.

VA outpatient records also indicate that in June 2009, the Veteran called and requested that "4 x 4s" be sent to him because his cysts were draining.  The Veteran also contacted the VA outpatient clinic in September 2009 to report that he had, "another one of those sores on his butt."  He reported that it was draining and really sore and he requested that he be put on antibiotics for it.

The Veteran submitted statements from his sister and a friend indicating that during breakouts of his abscesses, the Veteran had extreme pain and could not perform his normal daily routines due to discomfort and drainage from the abscesses.  The Veteran also submitted statements indicating that during a recurrence, he develops a fever, cannot sit or walk without discomfort and pain.  

As reflected above, the Veteran's scars are not tender, unstable, productive of functional impairment or sufficiently large to warrant a compensable rating under the schedular criteria.  However, the recurrent abscesses are painful.  Therefore, the Board has determined that a 10 percent rating is warranted for the disability by analogy to a painful scar.  There is no schedular basis for assigning more than a 10 percent rating.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the Veteran's disability level and symptomatology are consistent with the schedular criteria for the 10 percent rating granted herein.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

A 10 percent rating for recurrent perianal abscesses, postoperative, is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


